THESE parties appeared in reverse order in the trial court where Alex H. Miller was joined with plaintiff in error. They are hereinafter referred to as defendants.
One Ruth Park, a probation officer of Pueblo county, filed a petition against defendants alleging that they "encouraged, caused and contributed to the delinquency" of said Verna Edwin and Helen Hendrickson, minor girls. This defendant was tried to a jury of six, which found her "guilty * * * as charged in the petition" and the court thereupon sentenced her to one year in the county jail. To review that judgment this writ is prosecuted.
At every proper stage of the proceedings defendant duly objected on the grounds that the charge should have been brought by information filed by the district attorney and that defendant was entitled to a trial by a jury of twelve. Those objections were overruled and those rulings are assigned as error. As to each the Attorney General says, "In this we think she is correct." He bases this confession of error on the ground that the action is brought under section 67, chapter 33, '35 C. S. A., and that this is a criminal statute. The present action, as it appears here, is civil, and these assignments, plus the confessions, are equivalent to a stipulation.
The judgment is accordingly reversed.
MR. JUSTICE HILLIARD, MR. JUSTICE YOUNG and MR. JUSTICE BAKKE concur. *Page 261